—Order, Supreme Court, New York County (Richard Braun, J.), entered December 3, 1999, which, in this proceeding brought pursuant to CPLR 7511, inter alia, denied petitioner’s motion to vacate and set aside two arbitration awards, unanimously affirmed, without costs.
Vacatur of the subject awards was properly denied, since the proceeding was commenced more than 90 days after the awards were delivered to petitioner, as evidenced by the letter of petitioner’s counsel to the arbitration forum acknowledging receipt of the award (see, CPLR 7511 [a]; see, Robinson v City of New York, 237 AD2d 127, lv denied 90 NY2d 801). Contrary to petitioner’s argument, there is nothing to suggest that, because petitioner seeks to vacate the subject awards upon grounds set forth in CPLR 7511 (b) (2), the time limitation set forth in CPLR 7511 (a) may be dispensed with (see, CPLR 201).
We have considered petitioner’s remaining arguments and find them unavailing. Concur — Ellerin, J. P., Wallach, Lerner and Saxe, JJ.